Exhibit 10.29

 

[g13501kki001.gif]

The World Leader in Digital Investigations

 

Amanda Berger

[***]

[***]

 

Dear Amanda:

 

We are pleased to offer you the position of Vice President of Professional
Services, based out of our Northern California (Emeryville) office. You will be
reporting to Victor Limongelli, President & CEO.

 

The principle terms and conditions of our offer are as indicated in the
following:

 

Start Date

 

June 1, 2009

 

 

 

Salary

 

You will receive a semi-monthly base salary of $9,375.00 ($225,000.00 per year
annualized). In addition to your base salary, you will be eligible for
participation in the company’s Professional Services Division (PSD) Incentive
Plan, which is tied to Division performance including MBO’s and revenue
achievement. Under the PSD Incentive Plan for FY2009, the Company will guarantee
a minimum gross incentive payment of $90,000.00 for services rendered from
June 1, 2009 through December 31, 2009 (50% payable after the Q3-09 financial
close and 50% payable after the Q4-09 financial close).

 

 

 

 

 

In addition to the PSD Incentive Plan bonus guarantee detailed above, you will
be eligible for an additional quarterly revenue performance incentive for
FY2009. As consideration for successfully achieving gross revenue growth of 12%
or better quarter-over-quarter (Q3 over Q2; Q4 over Q3) you will receive a
performance bonus totaling $25,000.

 

 

 

 

 

Guidance Software, Inc. pays its employees twice each month on a semi-monthly
basis. Therefore, your first paycheck will be delivered to you on June 17, 2009.

 

 

 

Signing Bonus

 

As consideration for joining the company as a key member of Senior Management,
and pursuant to submittal and approval of a 90 day business plan for the
Professional Services Division, you will receive a signing bonus in the gross
amount of $20,000.

 

 

 

Equity

 

Additionally, you will be eligible to receive a restricted stock grant of 10,000
shares and a stock option grant of 20,000 shares, subject to the approval of the
company’s Board of Directors, as per the terms of the company’s Amended 2004
Equity Incentive Plan. The proposed grant will be submitted for approval at the
first regularly scheduled Quarterly Board of Director’s Meeting following your
first day of work. Since restricted stock is treated as income once it vests,
please be advised that the grant (should it be approved) will have a tax
liability at each vesting event. Recognizing that the stock price will fluctuate
between your hire date and the four separate dates of vesting, you should also
be advised that your tax liability will be directly related to the closing stock
price on the date of the vesting event. You may sell vested shares to cover your
tax liability during any open window allowed for your insider designation.

 

 

 

Relocation

 

Guidance Software will sponsor one house-hunting trip for you and your family
(hotel accommodation not to exceed two nights), plus the packing and moving of
your household goods from Washington, DC to the San Francisco area, up to an
amount yet to be determined, by Bekins Moving and Storage, our relocation
company of record, who will work with you to coordinate the move.

 

 

 

 

 

Also as part of your relocation package, you will receive one (1) month of
storage for your household goods, if needed; and we will assist you with up to
three (3) months of furnished temporary housing within commutable distance to
our Pasadena corporate office where you will be required to report during your
initial 3 month work period. (In the event that you leave our employ
voluntarily, or you are terminated for cause within 12 months, you will be
responsible for the re-payment of the entire relocation.) Your signature on a
Relocation Agreement will be required.

 

--------------------------------------------------------------------------------

[***] Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commisson.

 

--------------------------------------------------------------------------------


 

Severance

 

Notwithstanding the “At-Will” nature of your employment with Guidance
Software, Inc., in the event that your employment is terminated by the Company
without cause within your first year of employment, subject to your signature on
a Severance Agreement, the Company will pay a lump sum severance totaling six
(6) months salary at your prevailing base salary rate. Your signature on a
Severance Agreement outlining the requirements under Section 409A of the
Internal Revenue Code of 1986 as amended and Treasury Regulation
Section 1.409A-1(h) will be required.

 

 

 

Benefits

 

You will become eligible for medical and dental health benefits on the first of
the month following 30 days of employment. You will receive detailed information
within two weeks of employment as to specific plans, costs and timelines for
enrollment.

 

 

 

401(k)

 

As a full time employee with Guidance Software, Inc., you will become eligible
to participate in the company matched 401(k) Savings Plan on the 1st of the Qtr.
following the completion of three months of service with the Company. However,
you are eligible to immediately rollover funds from your current eligible plan.

 

 

 

Vacation

 

You will earn 15 days of vacation each year.

 

 

 

Holiday

 

There are nine paid holidays, unless Christmas Eve falls on a weekday in which
case there are ten. Additionally, you will receive one floating holiday per
year.

 

 

 

Trial Service Period

 

Your performance will be evaluated after six months.

 

The terms and conditions of this offer are contingent upon you passing a
background check, including employment references.

 

This offer is also contingent upon you completing an Employment Eligibility
Verification Form and providing evidence of your identity and employment
eligibility on the date that you are to begin work.

 

In addition, you will be required to sign an Employment Agreement Form. As the
form will state, it is an “At-Will Employment Agreement.” Therefore, neither the
form nor this letter should be construed as an employment contract. Furthermore,
Guidance Software. Inc. reserves the right to revoke the offer of employment at
any time, for any or no reason.

 

If you have any questions regarding this offer, please give me a call. We look
forward to you joining the Guidance Software Team.

 

Sincerely,

 

Sandy Gyenes

VP, Human Resources

 

cc: Victor Limongelli

 

If you understand and agree with the terms of our offer as set out above, please
indicate acceptance with your signature below.

 

 

/s/ Amanda Berger

 

6/4/09

Amanda Berger

 

Date

 

2

--------------------------------------------------------------------------------